DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12518976, filed on 6/12/2009.
 	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2020 and 10/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim (WO 2008063019 note that patent publication Kim 20090237815 can also be used as a US equivalent for reference WO 2008063019) hereafter Kim.

	Regarding claims 1, 10, 20m Kim discloses a lens driving apparatus comprising: a base (110); a housing (120) coupled with the base (110); a yoke (120) disposed on the base (110); a bobbin (130) is disposed in the yoke (120); a coil (150) disposed around the bobbin (130); a 
second area that does not face the magnet (fig. 1, par. [0025]), and wherein a size of the first area and a size of the second area are different (fig. 1); wherein an outer peripheral surface of the coil (120) has a first region corresponding to corner of the housing and a second region corresponding to side of the housing, and wherein the second region is greater than 50% and smaller than 80% of the outer peripheral surface of the coil (figs 1, 2).
 	Regarding claim 2, Kim discloses the lens driving apparatus as claimed in claim 1, wherein the base (110) has a first opening (111) at a center thereof, and wherein the second surface is disposed closer to the first opening than the first surface (fig. 2).  	Regarding claim 3, Kim discloses the lens driving apparatus as claimed in claim 1, wherein the second spring (165) comprises a first portion corresponding to the first surface and                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.